DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of the claim invention is not distinct; the claim language does not distinctly identify the limitation “… to control the electric motor in the cooperative steering mode unconditionally ....” (added remark). The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the above limitation cannot be ascertained to define the boundaries of the subject matter encompassed by the claim. Applicant is kindly invite to (i) clearly define the term “unconditionally” with respect to the electric motor control under the cooperative steering mode within the claimed invention and (ii) concisely define how the electric motor is unconditionally controlled under the cooperative steering mode. For instance, the term “unconditionally” refers to the control of the electric motor without requirement / condition while the vehicle is traveling under specific speed, under autonomous mode, 
Claims 2-5 is also rejected based on their dependency of the defected parent claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-2 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Itou et al. (Pub. No.: US 2019/0202494 A1). 

Regarding claim 1, Itou et al. disclose a steering control device and control method for steering control device comprising:  
an electric motor (e.g., electric motor 58) configured to turn a steered wheel of a vehicle (e.g., electric motor 58 configured to generate an assist force for assisting the steering force of a driver calculated based on the value of the steering torque information 57 for turning wheels 12) (see par. 49, 52, 56, 58, 59, 62 and Figures 1-5); 
(e.g., steering angle sensor 67 configured to detect steering angle / rotation angle of the steering wheel 11 performed by a driver) (e.g., par. 40 and 51 and Figures 1-4); and 
a controller (e.g., vehicle control device 17) configured to control the electric motor, wherein: 
the controller (e.g., vehicle control device 17) is configured to control the electric motor (e.g., electric motor 58) by switching 
an autonomous steering mode (e.g., automatic driving mode) in which the electric motor is controlled based on an autonomous steering command value (e.g., wherein an automatic driving control amount 35 is determined and transmitted to the respective actuators of a the steering device 6, drive control device, and the braking device 7) (see par. 44, 43 and Figures 1-4),  
a manual steering mode (e.g., manual driving mode) in which the electric motor is controlled based on a manual steering command value (e.g., manual operation contribution degree K) corresponding to the steering operation performed by the driver (e.g., wherein manual driving control amount 37 to be transmitted to the actuators of the steering device 6, the drive control device 8, the braking device 7 from the operation amount based on the operation of the accelerator pedal 9, the steering wheel 11, and the brake pedal 15 by a driver) (see par. 45, 98, 102-104 and Figures 1-4), and 
a cooperative steering mode (e.g., a transition control mode) in which the electric motor is controlled based on a cooperative steering command value (e.g., transition control amount 41) incorporating both the autonomous steering command value and the (e.g., wherein a transition from automatic driving mode to manual driving mode is performed) (see par. 47, 46, 83, 91); and 
the controller (e.g., vehicle control device 17) is configured to control the electric motor (e.g., electric motor 58) in the cooperative steering mode (e.g., transition control mode) unconditionally or when a predetermined condition is satisfied (e.g., vehicle approaches an automatic driving end point) in a case where a situation to switch a steering mode to the manual steering mode during control in the autonomous steering mode is predicted (e.g., transition control mode configured to perform transition from an automatic driving mode to a manual driving mode when the vehicle approaches an automatic driving end point)(see par. 91, 75, 77 and Figures 7 and 9 ) and 
a manual steering request is transmitted at a time point that is prior, by a first predetermined time, to occurrence of the situation, or is transmitted when the vehicle arrives at a point that is located a first predetermined distance before a point where the situation is to occur (e.g., transition control mode configured to perform transition from an automatic driving mode to a manual driving mode at a point away from the automatic driving end point by a distance of a transition distance Lth (for example, 100 m to 200 m) to the automatic driving end point) (see par. 91, 75, 77, and Figures 7 and 9).

Regarding claim 2, Itou et al. disclose an steering control device and control method for steering control device wherein the controller (e.g., vehicle control device 17) is configured such that, when the manual steering request is transmitted (e.g., performing transition from an automatic driving mode to a manual driving mode), the manual steering command value (e.g., manual operation contribution degree K) is e.g., driving operation reliability R - determining whether or not the driving operation of the driver is reliable based on the information input to the vehicle control device 17 and converting the determination result into a numerical value) (see par. 46, 98, Figures 9-11) and the electric motor is controlled in the cooperative steering mode using the weighted manual steering command value (e.g., Figure 9 outlines control steps for electric motor based on manual operation contribution degree K and  driving operation reliability R) (see par. 91, 75, 77, 113, and Figures 7, 9-12).

Regarding claim 3, Itou et al. disclose a steering control device and control method for steering control device wherein the predetermined condition is a condition that the driver arousal level is equal to or higher than a predetermined threshold (e.g., the driving operation reliability R exceeds the threshold value Rs or reach a predetermined reliability Rth (threshold value) during the transition control mode) (see par. 118, 104, 103 and 98 and Figure 11). 

Regarding claim 4, Itou et al. disclose a steering control device and control method for steering control device wherein the controller (e.g., vehicle control device 17)  is configured to output, 
when the steering operation by the driver is not detected before a time point that is prior, by a second predetermined time, to occurrence of the situation, after the manual steering request is output, or 
(e.g., during transition control mode before approaching the automatic driving end point, determined whether or not the driving operation reliability R is less than (i) threshold value Rth and / or less than a preset threshold count N) (see par. 147, 170, 175-179, 129-131, 170; Figures 13 and 7, 13), 
an automatic stop request for generating an autonomous steering command value that causes the vehicle to move to and stop at a predetermined stop position (e.g., the vehicle searches for a travel route to a safe parking place to stop the vehicle when the driving operation reliability R is less than (i) threshold value Rth and less than a preset threshold count N) (see par. 170, 175-179, 129-131, 170; Figures 13 and 7, 13).

Regarding claim 5, Itou et al. disclose a steering control device and control method for steering control device wherein the controller is configured to switch a control mode for the electric motor to the manual steering mode based on an operation performed by the driver (e.g., when the driver firmly grips the steering wheel 11 and the driving operation reliability R reaches a sufficient value, the steering device 6 is operated by the manual steering of the driver)(see par. 103, 123 and Figures 7 and 9).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jorge O Peche/Examiner, Art Unit 3664